Pee Curiam.
The defendant has a rule for new trial and in support of the rule it is said that the learned trial judge erred in his instructions to the jury and that the damages are excessive.
It is claimed that the charge permitted a finding against the defendant, even though negligence or its causal relation to the death of Mrs. Earl were not proved. We think the charge justifies no such criticism. The learned trial judge had with clearness charged that the action was based solely on negligence and this was in nowise modified by the instruction first complained of. As to the proximate relation of such negligence as the jury might find to exist to the death of Mrs. Earl there could be no sort of doubt, and so much was admitted by the defendant’s counsel during the course of the trial.
*929The damages, however, we deem excessive. The action was to recover the pecuniary loss sustained by the next of kin through the death of Mrs. Earl. Mrs. Earl was fifty-four years of age and left surviving her husband, sixty-one years old, and a son nineteen years old. Beyond the fact that they lived together, there was no proof of pecuniary loss beyond that incident to such relationship. There was an expectancy of life in the husband of fourteen to fifteen years and during this period the jury could anticipate her care of the household and could make its award accordingly. We think the award of $10,000 was too large, and if the plaintiffs will accept a reduction of the verdict to $6,000, the rule will be discharged; otherwise it will be made absolute.